Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 11/22/2021 ("11-22-21 Final OA"), the Applicant amended the independent claim 8 to include the limitations of the previously-indicated allowable claim 9 and then canceled claim 9 on 01/14/2022 ("01-14-22 After-final Response"). 
Currently, claims 1-3, 5-8 and 10 are pending. 

Response to Arguments
Applicant’s amendments to the independent claim 8 including the limitations of the previously-indicated allowable claim 9 have overcome the 35 U.S.C. 102(a)(2) rejection of claim 8 set forth starting on page 3 under line item number 1 of the 11-12-21 Final OA.

Allowable Subject Matter
Claims 1-3, 5-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-7 and 10 are allowed for the same reasons as stated on page 5 under line item number 2 of the 11-12-21 Final OA.

Independent claim 8 is allowed, because the independent claim 8 has been amended to include the limitations of the previously-indicated allowable claim 9 set forth on page 5 under line item number 2 of the 11-12-21 Final OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        18 January 2022